DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/26/2022 has been entered.
 
Status of the Claims
Claims 1-7 and 9 are pending. 
Claims 8 and 10-11 are cancelled. 
Claims 1-3, 7, and 9 are rejected. 
Claim 6 is allowed. 
Claims 4-5 are objected. 

Claim Rejections - 35 USC § 103
Claims 1, 3, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2014/0326096).
Regarding claims 1, 3, 7, and 9-11, Kim discloses a shift device comprising: a shift body (30) that is provided with a sliding portion (31) and a restricted portion (32), and that, 5as a result of the shift body (30), the sliding portion (31), and the restricted portion (32) being moved slidingly along a length direction, causes a shift position to be altered; a slid-against portion (20) that is formed from a softer material than the sliding portion so as to be more deformable than the sliding portion (fig. 4), and along which the sliding portion (31) is moved slidingly as a result of the shift body being moved slidingly; and a restricting portion (35), 10that is provided integrally (i.e., assembled as a unit) with the slid-against portion (20), and that restricts a sliding motion of the restricted portion (32) so that a sliding motion of the shift body is restricted; wherein at least one reduced-rigidity portion (34) provided at the restricting portion (35) is a stop abutment (holes 34 correspond to shift/stopping positions of magnets 50) including a recessed portion (i.e., hole), and wherein a dimension of the recessed portion in a restricting width direction of the restricting portion is less than a dimension of the restricted portion in the restricting width direction of the restricting portion so that the restricted portion abuts against a portion around the recessed portion of the restricting portion (i.e., the hole 34 through pipe 35 is smaller than the diameter of pipe 35); further comprising a sliding motion urging mechanism (60) that urges the shift body (31) towards a slid-against portion side; wherein a detecting portion (40) is provided at a slid-against portion side of the shift body, and, as a result of a slide position thereof being detected, the shift position of the shift body is detected; wherein the sliding portion (31) comprises a first sliding portion that protrudes in a sliding width direction of the shift body (i.e., 3-dimensional object), and a second sliding portion that protrudes in a sliding vertical direction of the shift body (i.e., 3-dimensional object).  
Kim teaches that the pipe 30 is plastic (para. 46); but does not explicitly disclose that the material of the pipe 35 is softer than the magnet 32, and therefore does not disclose that the restricting portion is formed from a softer material than the restricted portion so as to be more deformable than the restricted portion. However, the Examiner takes Official Notice that it was common in the automotive arts to use materials that are softer than magnets, for instance plastics, which provide the known advantage of lowering cost (e.g., by using the same plastic for pipe 35 as for pipe 30), or ease of manufacturing. 

    PNG
    media_image1.png
    522
    1223
    media_image1.png
    Greyscale


Claim 1-2, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Redeker (DE 10 2014 016 325), in view of Kuhne et al. (US 2017/0159808).
The combination of Redeker and Kuhne has been explained and made of record in the Non-Final Rejection of 12/13/2021. Therefore, the pertinence of the prior art as combined is considered apparent in accordance with 37 C.F.R. 1.104(c)(2), and the mapping of Redeker is only briefly provided below.  
Redeker discloses the following structure: 
Shift body – 2 
Sliding portion – bottom portion of 2 
Restricted portion – “end” portions of the bottom of 2 which are nearest 19 
Slid-against portion – the “top” portion of 20 which is adjacent to 2 
Restricting portion – the C-shaped portions of 20 
Reduced-rigidity portion – 19 
Recessed portion – hole in 19 
Detecting portion – 18 
However, the combination of Redeker and Kuhne does not disclose or suggest the limitations of claims 3-6. 

Allowable Subject Matter
Claim 6 is allowed.
Claims 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. S. FIX whose telephone number is (571)272-8535. The examiner can normally be reached M-Th 10a-3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Joyce can be reached on (571) 272-7107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T. SCOTT FIX/Examiner, Art Unit 3658